Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
 	Claims 1-20 are currently pending. 
Response to Arguments
 Applicant’s argument with respect to rejections made under §103 have been fully considered but are moot in view of new grounds of rejections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,4-5, 7-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyoung (US20140257884A1) in view of Chan et al ( US 2017/0015415 A1), in view of Solomon et al. (US 2013/0311658 A1) in further view of Uyeki (US 2012/0109519 A1)  in view of Coleman, JR. et al.,( US 2016/0380440A). 

As per claim 1, Kyoung teaches: 
A vehicle, comprising: a priority module connected to a storage device to maintain and store information regarding a priority status of the vehicle for charging; ( par.92,par.71,par.57, fig.1-4 #s420, Par.103)
 While Kyoung teaches the priority status(Par.14, par.70-par.71)  , Kyoung does not teach  a social ranking of a driver of the vehicle, wherein the social ranking is based on past driving behavior of the driver of the vehicle, and wherein better driving behavior corresponds to a higher social ranking,  however, this is taught by Coleman ( par.93, The controller may determine a slack time for each user requesting a charge and compare them to sort or generate a charge list or priority list, par.79-80, driving record, par.58-59, users with a higher rating score are prioritized over user with lower rating scores. This can thus reward desired user behavior) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the driving behavior feature for the same reasons its useful in Coleman -namely, users with a higher rating score are prioritized over user with lower rating scores. This can thus reward desired user behavior (par.59). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
a charge coordination module executing a process to  select  a charging station to recharge the vehicle, ( fig.4-5, Par.66, par.17) 
determine an availability of  the selected charging station to recharge the vehicle, ( Fig.4 # s410, Par.66)
determine other vehicle is connected to  the selected charging space and receiving a charge, ( Fig.4 Par.66, Par.69, ])
While Kyoung teaches priority status (Par.14, par.70-par.71) Kyoung does not teach to interrupt the other vehicle receiving the charge  and send instructions to disconnect and remove the other vehicle from the charging space in response to determining interrupt the other vehicle receiving the charge, to replace the other vehicle,  however, this is taught by Chan    ( par.288, A UAV/craft may negotiate/contract with the system to pay a premium rate to be given priority at a charge location or power source over other UAV/craft (which lower-priority UAV/craft may be instructed to disconnect or relocate to a different charge location if a higher-priority UAV/craft approaches to repower at the charge location) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the interrupting and replacing features for the same reasons its useful in Chan -namely, to be given priority at a charge location or power source over other UAV/craft ( par.288 ). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results. 
While Kyoung teaches priority status (Par.14, par.70-par.71)  Kyoung does not teach the interrupt prior to the other vehicle receiving  a full charge, however, this is taught by Solomon ( par. 79, The set of conditions may also include other items such as agreeing to having their charging being load shed during high periods of demand, allowing their charging to be interrupted (e.g., if a higher priority operator wants to charge), etc., par.46).  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the interrupt of the charging features for the same reasons its useful in Solomon -namely, a utility organization may provide a reduced rate for charging service to those electric vehicle operators that affiliate with the utility and agree to 
 While Kyoung teaches priority status (Par.14, par.70-par.71) ,  Kyoung does not teach the social ranking of the driver of the vehicle is higher than a social ranking of an other driver of the other vehicle however, this is taught by Coleman (par.93, The controller may determine a slack time for each user requesting a charge and compare them to sort or generate a charge list or priority list, par.79-80, driving record, par.58-59, users with a higher rating score are prioritized over user with lower rating scores. This can thus reward desired user behavior) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the driving behavior feature for the same reasons its useful in Coleman -namely, users with a higher rating score are prioritized over user with lower rating scores. This can thus reward desired user behavior (par.59). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
While Kyoung teaches navigation system to receive charging station location information from the charge coordination module (Par.97, par.56, Par.59) Uyeki teaches automatically navigate the vehicle to the charging space using the charging station location information to receive the charge ( par.25, Par.34, Par.6) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the navigating to the selected charging station feature for the same reasons its useful in Uyeki -namely, to facilitate routing the vehicle to charging equipment while mitigating power down situations. (Par.1)This is 

As per claim 4, Kyoung in view of Chan, Solomon, Coleman, and Uyeki teaches claim 1.  Kyoung teaches:
While Kyoung teaches the other driver of the other vehicle and priority status (par.14, par.70-71) Kyoung does not teach receives a credit in response to the charging of the other vehicle being interrupted. 
 Coleman teaches the other driver of the other vehicle receive a credit in response to user request to have a lower priority (Coleman: par.58, a user wishing to improve an unsatisfactory ready time can pay a one-time fee. In some such implementations, a portion of the fee is paid to the person whose request is bumped. In some implementations, a user may request that his or her request have a low priority in the hopes of being bumped and receiving a payment.)  Chan teaches the other vehicle being interrupted in response to having a lower priority   ( Chan: par.288, A UAV/craft may negotiate/contract with the system to pay a premium rate to be given priority at a charge location or power source over other UAV/craft (which lower-priority UAV/craft may be instructed to disconnect or relocate to a different charge location if a higher-priority UAV/craft approaches to repower at the charge location) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate Coleman’s receiving credit feature and Chan’s interrupting feature for the same reasons its useful in Coleman -namely, a user may request that his or her request have a low priority in the hopes of being bumped and receiving a payment (Coleman: par.58 ) and  Chan, to be given priority at a charge location or power source  (Chan: par.288 ) This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 5, Kyoung in view of Chan, Solomon, Coleman, and Uyeki teaches claim 1.  Kyoung teaches:
Kyoung teaches the charge coordination module communications with at least one  of the selected charging station and the  other  vehicle (fig.1, 4-5, Par.66, par.17) in favor of the vehicle ( par.14, par.70-71) 
Kyoung does not teach disconnect the other vehicle from the selected charging station however, this is taught by Chan ( par.255, par.240, Par.223-224,  Par.243, Par.62, charge priority) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the disconnecting features for the same reasons its useful in Chan -namely, to automatically control on/off of a charger based on various conditions from the sensor data, demand response event, and user profile  ( par.243 ) This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results. 

As per claim 7, Kyoung in view of Chan, Solomon, Coleman, and Uyeki teaches claim 1.  Kyoung teaches:
wherein the priority status is based on at least one of required charge information, trip information, destination information, charge station availability information, charge (par.14, par.70-71, Par.75)

As per claim 8, Kyoung in view of Chan, Solomon, Coleman, and Uyeki teaches claim 1.  Kyoung teaches:
wherein the selected charging station information for the selected charging station is shared over a communications channel with at least one  of a cloud,  the other vehicle and other charging stations ( fig.1, par.54, par.57,par.42, par.66)

As per claim 9, Kyoung in view of Chan, Solomon, Coleman, and Uyeki teaches claim 1.  Kyoung teaches:
Kyoung teaches the priority status of the vehicle is higher than the priority status of the other vehicle, in favor of the vehicle,  prior to the vehicle reaching the charging space ( par.14, par.70-71, Par.108, can arrive before the available start time to the charging station)
Kyoung further teaches the navigation module and a charging station management module (fig.1, 4-5, Par.66, par.17, Par.56, par.59)
Kyoung does not teach disconnect and remove the vehicle from the selected charging space, however, this is taught by Chan (par.288, A UAV/craft may negotiate/contract with the system to pay a premium rate to be given priority at a charge location or power source over other UAV/craft (which lower-priority UAV/craft may be instructed to disconnect or relocate to a different charge location if a higher-priority UAV/craft approaches to repower at the charge location).) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the interrupting and replacing features for the same reasons its useful in Chan -namely,  ( par.288 ). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 10, Kyoung in view of Chan, Solomon, Coleman, and Uyeki teaches claim 1.  Kyoung teaches:
the priority status (par.92,par.71,par.57, fig.1-4)
Kyoung does not teach is modified based on at least one of a payment, points, and ranking, however, this is taught by Chan  ( par.288, A UAV/craft may negotiate/contract with the system to pay a premium rate to be given priority at a charge location or power source over other UAV/craft (which lower-priority UAV/craft may be instructed to disconnect or relocate to a different charge location if a higher-priority UAV/craft approaches to repower at the charge location).) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the payment modification feature for the same reasons its useful in Chan -namely, to be given priority at a charge location or power source over other UAV/craft ( par.288 ). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results. 
As per claim 12, Kyoung in view of Chan, Solomon, Coleman, and Uyeki teaches claim 11.  Kyoung teaches:
wherein a charging station management module coordinates the charging of the vehicle at the selected charging station. (par.19, Fig.4-5)

As per claim 13, Kyoung in view of Chan, Solomon, Coleman, and Uyeki teaches claim 11.  Kyoung teaches:
wherein the charging station management module communicates with at least one other charging station and/or other vehicles to facilitate the charging of the vehicle. ( fig.1, 4-5, Par. 43)

As per claim 14, Kyoung in view of Chan, Solomon, Coleman, and Uyeki teaches claim 11.  Kyoung teaches:
wherein the priority status is based on at least one of vehicle type, occupant information, points, status, social ranking, amount paid. (par.14, par.70-71)

As per claim 15, Kyoung in view of Chan, Solomon, Coleman, and Uyeki teaches claim 11.  Kyoung teaches:
Kyoung teaches the charge coordination module communications with at least one  of the selected charging station and the  other  vehicle (fig.1, 4-5, Par.66, par.17) in favor of the vehicle ( par.14, par.70-71) 
Kyoung does not teach disconnect the other vehicle from the selected charging station, however, this is taught by Chan ( par.255, par.240, Par.223-224,  Par.243, Par.62, charge priority) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the disconnecting features for the same reasons its useful in Chan -namely, to automatically control on/off of a charger based on various conditions from the sensor data, demand response event, and user profile  ( par.243 ) This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would 

Claims 11, 17-20 recite similar limitations as claims 1, and 7-9, therefore they are rejected over the same rationales. 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyoung (US20140257884A1) in view of Chan et al ( US 2017/0015415 A1), in view of Solomon et al. (US 2013/0311658 A1) in view of Uyeki (US 2012/0109519 A1) in view of Coleman, JR. et al.,( US 2016/0380440A) in further view of Faber et al. (US 6,519,570 B1)

As per claim 2, Kyoung in view of Chan, Solomon, Coleman, and Uyeki teaches claim 1.  Kyoung teaches:
wherein a charging station management module coordinates the charging of the vehicle at the selected charging station. (par.19, Fig.4-5), 
wherein the charge coordination module determines that a plurality of vehicles are waiting in line to receive a charge at the selected charging station, determines one or more first conditions that advance the vehicle to a first position in the line, determines one or more second conditions, ( par. 70, when two or more charging reservation guide requests are in a competition for a same electric vehicle charging station (Yes-S418), i.e., when there is competition relationship between the two or more charging reservation guide requests, electric charging reservation management system 120 may determine priority orders between the charging reservation guide requests in a competition relationship, based on corresponding requested charging amounts. More specifically, the larger the requested charging amount is, the higher priority a corresponding charging reservation guide request may have. [ The first condition, larger requested charging amount gets the a higher priority representing a first position, in contrast lower requested charging amount gets the lower priority representing the second position, examiner notes that the limitation only requires only two positions], Par. 71, in the case that two or more charging reservation guide requests have the same requested charging amount, priority orders between them may be determined based on a remaining battery power amount. That is, the lesser the remaining battery power amount is, the higher priority a corresponding charging reservation guide request may have. Herein, the remaining battery power amount may be either a currently remaining battery power amount or a predicted remaining battery power amount. More specifically, each of the charging reservation guide [ the second condition, having a lesser the remaining battery power amount gets a higher priority position, the first position ], par.14)
 While kyoung teaches user interface associated with the vehicle, the one or more first conditions and the first position, and the one or more second conditions and the second position., (par.70-71, Par.58) Kyoung does not teach advance to a second position in the line closer to a front of the line than the first position and causes a user interface to display the one or more conditions. However, this is taught by Faber (Fig.4-6, Col.5 lines 25-67, The queuing page 1100 may include a graphical representation of the customer's position 1121 in the queue 1120 and display a price offered by the other customers 1130 to receive Services from the Selected Service provider, when a customer first joins the queue, the customer ordinarily is assumed to offer a price equal to the Service provider's published price and is assigned a position at the end of the queue. In Some embodiments, however, where the customer offers a different price before or as he or she joins the queue, the customer is assigned a position in the queue according to how much the customer is offering relative to the price or prices currently being offered by the already queuing customers., Col.6 lines 30-63, The updated queuing page 1300 also shows the prices currently being offered by each of the customers in the queue 1330. The system offers the customer a chance to advance again by submitting a still higherbid 1350. The customer in the number-1 position at the time the Service provider becomes available, in effect, has won the time auction by offering to pay the highest price to receive the Service provider's Services ahead of all other customers in the queue. ) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the position advancing feature for the same reasons its useful in Faber -namely, to allow customers willing to pay more to advance in the queue and to move ahead of those not willing to pay as much, and to allow vendors such as service providers, for whose good or services customers are willing to wait in line, to maximize the price charged for their services at any given moment (abstract). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 3, Kyoung in view of Chan, Solomon, Coleman, Uyeki and Faber teaches claim 2.  Kyoung teaches:
wherein the charging station management module communicates with at least one other charging station and/or other vehicles to facilitate the charging of the vehicle. ( fig.1, 4-5, Par. 43)

Claim 6 s/are rejected under 35 U.S.C. 103 as being unpatentable over Kyoung (US20140257884A1) in view of Chan et al (US 2017/0015415 A1), in view of Solomon et al. (US 2013/0311658 A1) in view of Uyeki (US 2012/0109519 A1) in view of Coleman, JR. et al.,( US 2016/0380440A) in view of Faber et al. (US 6,519,570 B1) further view Gadh et al.( US 2013/0179061). 

As per claim 6, Kyoung in view of Chan, Solomon, Coleman, and Uyeki teaches claim 1.  Kyoung further teaches:
While Kyoung teaches determining the selected charging station, (par.66, par.84, par.110) Kyoung does not explicitly teach user preferences stored in a user profile are further considered when determining the selected charging station. However this is taught by Gadh (Par.99, Par.250, Par.62)  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the user preferences feature for the same reasons its useful in Gadh -namely, to set charging requirements for their vehicles (Par.60). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
 While Kyoung teaches the charge coordination module determines that a plurality of vehicles are waiting in line to receive a charge at the selected charging station, determines one or more first conditions, and a user interface associated with the vehicle, the one or more first conditions, (par. 14, par.71-72, Par.58) Kyoung does not teach advance to a best possible position the line, display the one or more first conditions and the best possible position. However, this is taught by Faber (Fig.4-6, Col.5 lines 25-67, Col.6 lines 30-63, The updated queuing page 1300 also shows the prices currently being offered by each of the customers in the queue 1330. The system offers the customer a chance to advance again by submitting a still higherbid 1350. The customer in the number-1 position at the time the Service provider becomes available, in effect, has won the time auction by offering to pay the highest price to receive the Service provider's Services ahead of all other customers in the queue. ) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the position advancing feature for the same reasons its useful in Faber -namely, to allow customers willing to pay more to advance in the queue and to move ahead of those not willing to pay as much, and to allow vendors such as service providers, for whose good or services customers are willing to wait in line, to maximize the price charged for their services at any given moment (abstract). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Claim 16 s/are rejected under 35 U.S.C. 103 as being unpatentable over Kyoung (US20140257884A1) in view of Chan et al ( US 2017/0015415 A1), in view of Solomon et al. (US 2013/0311658 A1) in view of Uyeki (US 2012/0109519 A1) in view of Coleman, JR. et al.,( US 2016/0380440A) in further view Gadh et al.( US 2013/0179061). 

As per claim 16, Kyoung in view of Chan, Solomon, Coleman, and Uyeki teaches claim 1.  Kyoung further teaches:
 While Kyoung teaches determining the selected charging station, (par.66, par.84, par.110) Kyoung does not explicitly teach user preferences stored in a user profile are further considered when determining the selected charging station. However this is taught by Gadh (Par.99, Par.250, Par.62)  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the user preferences feature for the same reasons its useful in Gadh -namely, to set charging requirements for their vehicles (Par.60). This is merely a combination of old elements. In the combination no .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.A./Examiner, Art Unit 3628                                                                  

/DANIEL VETTER/Primary Examiner, Art Unit 3628